In an action brought by the plaintiffs to recover damages against the defendant, a dentist, for alleged malpractice, judgment in favor of defendant reversed on the law and a new trial granted, costs to the appellants to abide the went. We are of the opinion that, in view of the defendant’s own admission as to his duty in the event that he fractured the jaw of the plaintiff wife, and on the whole case as presented by this record, the plaintiffs were entitled to a clear and unequivocal charge that, as a matter of law, it was the defendant’s duty to disclose that condition to the plaintiff wife in order that she might submit herself to treatment. The question is presented by plaintiffs’ exception to the charge as modified at folios 968-969 of the record. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.